THE THIRTEENTH COURT OF APPEALS

                                   13-18-00057-CR


                              ROQUE EMILIO BADILLO
                                       v.
                               THE STATE OF TEXAS


                                  On Appeal from the
                     197th District Court of Willacy County, Texas
                           Trial Cause No. 2018-CR-0001


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

April 19, 2018